We cannot agree with the majority opinion because this court has substituted its judgment, as to the facts established by conflicting testimony, for that of the commission, contrary to the well-established rule in such case, and for the further reason that the evidence shows the injured workman was an employee of the water company and acted under its direction and supervision. The facts that he received the use of property which he occupied instead of money for his services, and that he may have been a tenant as well as an employee, have been held to be immaterial. Western and Southern Indemnity Co. v. Industrial Com.366 Ill. 240. *Page 353